          Case 1:19-cr-01211-JB Document 30 Filed 11/14/19 Page 1 of 2



                    IN THE DISTRICT COURT OF THE UNITED STATES

                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                           )
                                                    )
               Plaintiff,                           )
                                                    )       Cause No. 19-1211 JB
vs.                                                 )
                                                    )
                                                    )
LARRY MITCHELL HOPKINS,                             )
                                                    )
               Defendant.                           )


             SECOND UNOPPOSED MOTION TO VACATE TRIAL SETTING

       COMES NOW, the Defendant, Larry Mitchell Hopkins, by and through his attorney of

record, Kelly O’Connell, pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (D), and consistent with

the Tenth Circuit Court of Appeals holding in United States v. Toombs, 574 F.3d 1262 (10th Cir.

2009), moves to continue the trial setting in the above-styled and numbered cause currently set

for November 18, 2019. As grounds the government states:

       1. On July 30, 2019 this Court ordered an evaluation of mental competency. Per the

order, “further proceedings are postponed until the report is received and a competency hearing

is convened.” Doc. 24.

       2. A letter received from the Court on October 31, 2019 indicates the competency

evaluation is scheduled for November 8, 2019. Doc. 25. At a minimum, additional time will be

needed to receive the report and schedule a competency hearing. The time from the filing of a

motion to the time the Court rules on the motion or holds a hearing is excluded from Speedy

Trial calculations. 18 U.S.C. §§ 3161(h)(7)(D).

                                                1
           Case 1:19-cr-01211-JB Document 30 Filed 11/14/19 Page 2 of 2



       3. The United States concurs in this motion and requests that the Court grant the relief

sought. The Defendant waives any right to a speedy trial in requesting this continuance.

       Pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (D), such time between the Speedy Trial

deadline and the commencement of the trial should be excluded for purposes of the Speedy Trial

Act because a competency evaluation is pending before the Court and because the ends of justice

that would be served by granting the requested continuance outweigh the best interests of the

public and the defendant in a speedy trial.

       Wherefore, Defendant, Larry Mitchell Hopkins, respectfully requests that the November

18, 2019 trial date be vacated and the matter rescheduled. The Defendant further requests that

the motions deadline be extended by a similar time period.

                                                      Respectfully submitted,


                                                      Electronically filed

                                                      KELLY O’CONNEL
                                                      200 S. Water Street
                                                      Las Cruces, NM 88001
                                                      Attorney for Defendant

I HEREBY CERTIFY that I electronically
filed the foregoing with the Clerk of the Court
using the CM/ECF system which will send
notification to opposing counsel of record.

Filed Electronically
KELLY O’CONNELL




                                                  2
